        Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA                      CONSENT PRELIMINARY ORDER
                                  :           OF FORFEITURE AS TO
          - v. -                              SPECIFIC
                                  :           PROPERTY/MONEY JUDGMENT
STEVEN L.CREA,
                                  :           S18 17 Cr. 89 (CS)
                   Defendant.
                                  :
- - - - - - - - - - - - - - - - - x

             WHEREAS, on or about July 31, 2019, Steven L. Crea (the

“defendant”), among others, was charged in six counts of a ten-

count Indictment, S18 17 Cr. 89 (CS) (the “Indictment”), with

racketeering conspiracy, in violation of Title 18, United States

Code,    Section    1962,   (Count   One);   conspiracy     to   commit   and

committing murder in aid of racketeering, in violation of Title

18, United States Code, Section 1959 and 2 (Counts Two and Three);

assault and attempted murder in aid of racketeering, in violation

of Title 18, United States Code, Section 1959 and 2 (Count Five);

use of firearms resulting in death, in violation of Title 18,

United States Code, Section 924(j)(1) and 2 (Count Seven); and

firearms offense, in violation of Title 18, United States Code,

Section 924(c)(1)(A)(i) (Count Nine)(D.E. 760);

             WHEREAS, the Indictment included a forfeiture allegation

as to Count One, seeking forfeiture to the United States, pursuant

to Title 18, United States Code, Section 1963, of (a) any interest

acquired or maintained in violation of Title 18, United States
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 2 of 12



Code 1962, which interests are subject to forfeiture to the United

States    pursuant   to   Title    18,    United    States    Code,    Section

1963(a)(1), (b) any interest in, security of, claim against, and

the RICO Enterprise alleged in the Indictment which the defendant

established, operated, controlled, conducted, and participated in

the conduct of, in violation of Title 18, United States Code,

Section 1962, which interests, the securities, claims, and rights

are subject to forfeiture to the United States pursuant to Title

18, United States Code, Section 1963(a)(2), and/or (c) property

constituting   and   derived     from    proceeds   obtained,    directly   or

indirectly, from the aforesaid racketeering activity, in violation

of Title 18, United States Code, Section 1962, which property is

subject to forfeiture to the United States pursuant to Title 18,

United States Code, Section 1963(a)(3);

           WHEREAS, on or about November 15, 2019, following a jury

trial, the defendant was found guilty of Counts One, Two, Three

and Seven of the Indictment;

           WHEREAS, the defendant consents to the forfeiture of a

money judgment of $1,000,000.00, and to make a series of payments

to the Government to fully satisfy the money judgment, as set forth

below (subject to the defendant’s appeal of his conviction);

           WHEREAS, the defendant and his wife, Diane Crea, possess

various   assets,    including    the    real   property     located   at   757
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 3 of 12



Scarsdale Road, Yonkers, New York 10707 (the “Scarsdale Road

Property”),      which   the    Government      believes    are     subject   to

forfeiture as substitute assets in order to satisfy any money

judgment;

            IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney, Audrey Strauss, Acting

United States Attorney, Assistant United States Attorney Hagan

Scotten, of counsel, and the defendant, Steven L. Crea, the

defendant’s wife, Diane Crea, and the defendant’s counsel, Anthony

DiPietro, Esq., and Robert Franklin, Esq., that:

            1.    As a result of the defendant’s conviction of Count

One (subject to the defendant’s appeal of his conviction), a money

judgment in the amount of $1,000,000.00 in United States currency

(the “Money Judgment”), representing property affording a source

of influence over the enterprise identified in the Indictment and

proceeds    obtained,    directly     or   indirectly,     from    racketeering

activity    in    violation      of   Title   18,     United      States   Code,

Section 1962, that the defendant personally obtained as determined

by his conviction on Count One (which, as stated above, remains

subject to appeal), shall be entered against the defendant.

            2.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal     Procedure,        this   Consent       Preliminary      Order    of

Forfeiture/Money Judgment is final as to the defendant, STEVEN L.
        Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 4 of 12



CREA, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail to the United States Attorney’s Office,

Southern       District    of   New   York,    Attn:    Money   Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

               4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,    and    the    United   States   shall   have   clear   title   to    such

forfeited property.

               5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment, except that if the defendant complies with

paragraphs 9 and 10, below, the United States will not seek

forfeiture except as provided in this Order.

               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal       Procedure,    the   United     States    Attorney’s   Office    is

authorized to conduct any discovery needed to identify, locate or
        Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 5 of 12



dispose      of   forfeitable      property,     including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas, except that if the defendant complies with

paragraphs 9 and 10, below, the United States will not seek

forfeiture except as provided in this Order.

             7.   The Clerk of the Court shall forward three

certified copies of this Consent Preliminary Order of

Forfeiture/Money Judgment to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States

Attorney’s Office, One St. Andrew’s Plaza, New York, New York

10007

             8.   The defendant shall make an initial $250,000.00

payment (the “Initial Payment”) toward the defendant’s Money

Judgment within one week from the entry of this Order (the

“Initial Payment Due Date”), in the manner set forth in

paragraph 3.

             9.   The balance of the Money Judgment (“the Judgment

Balance”), shall be paid, in the manner set forth in Paragraph

3, by a series of four payments of $187,500.00 each (“the

Installment Payments”) to be made by the following dates:

                     a. November 25, 2020

                     b. February 23, 2021
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 6 of 12



                   c. May 24, 2021

                   d. August 22, 2021

or any later date(s) agreed to by the Government via written

notice to counsel for the Creas (the “the Installment Payment

Due Dates”).    The Government shall have absolute discretion in

determining whether or not to extend any Balance Due Date beyond

the dates specified in this Order.

          10.    The Creas shall not sell, transfer or encumber

the Scarsdale Road Property prior to payment of the Judgment

Balance without the prior written authorization of the

Government.    Should the Creas sell, transfer or encumber the

Scarsdale Road Property with the Government’s authorization

prior to payment of the Judgment Balance, they shall pay the

Judgment Balance to the United States from the proceeds of any

sale, transfer or encumbrance of the Scarsdale Road Property

prior to making any other distribution of such proceeds.          Such

payment shall be made at either the time of closing of the sale

or transfer in the manner directed by counsel for the

Government.

          11.    The Creas shall not incur any obligations secured

by the Scarsdale Road Property after the date of the entry of

this Order, without the prior written authorization of the

Government.
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 7 of 12



          12.   The Creas shall maintain the Scarsdale Road

Property as their expense in the same, or better, condition and

repair as of the date of this Order.      The term “maintain” shall

include, but not be limited to, keeping the Scarsdale Road

Property free of hazards and/or structural defects; keeping all

heating, air conditioning, plumbing, electrical, gas, oil, or

other power facilities in good working condition and repair;

keeping the Scarsdale Road Property clean and performing

necessary sanitation and waste removal; maintaining the

Scarsdale Road Property and grounds in good condition by

providing snow removal, lawn mowing and all other ordinary and

necessary routine maintenance.     The Creas shall maintain

casualty and fire insurance equal to the full replacement cost

of the Scarsdale Road Property and all improvements thereon, and

shall maintain liability insurance for injuries occurring on or

resulting from the use of the property, or activities or

conditions thereon.   The Creas shall also timely pay any and all

mortgage, home equity loan, rent utilities, sewer, trash,

maintenance, cable television, tax and/or other obligations,

otherwise necessary and due on the Scarsdale Road Property.

Moreover, the Creas shall abide by all laws, codes, regulations,

ordinances, covenants, rules, bylaws, binding agreements and/or
        Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 8 of 12



stipulations or conditions pertaining to the care, maintenance,

control and use of the Scarsdale Road Property.

             13.   If the Creas fail to make the Initial Payment by

the Initial Payment Due Date or any Installment Payment by the

respective Installment Payment Due Date, the Creas consent to

the following:

                   a.   The Scarsdale Road Property shall be sold by

the Marshals and the unpaid portion of the Money Judgment shall

be forfeited as a substitute asset from the net proceeds of that

sale.

                   b.   The Creas shall expeditiously execute any

and all paperwork and fulfill any other requirements in

furtherance of a Marshals sale of the Scarsdale Road Property,

including vacating the Scarsdale Road Property within 60 days

after the Initial Payment Due Date or Balance Due Date,

whichever is applicable.

                   c.   Neither the defendant nor Diane Crea shall

file any petition or claim as to the portion of the net proceeds

of the Marshals sale equal to the unpaid balance of the Money

Judgment, or assist any other person in doing so.

                   d.   The net proceeds of the sale of the

Scarsdale Road Property shall include all amounts received from

the sale of the Scarsdale Road Property after payment of
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 9 of 12



outstanding taxes, valid prior liens, real estate commissions,

insurance costs, escrow fees, document recording fees not paid

by the buyer, title fees, county transfer fees, reasonable real

estate attorney’s fees, if any, associated with the Marshals

sale, and any and all expenses, if any, incurred by the Marshals

or designees in connection with the custody, maintenance and

sale of the Scarsdale Road Property.

                e.   If the net proceeds of the Scarsdale Road

Property are greater than the unpaid balance of the Money

Judgment at the time of the sale, the excess proceeds shall be

transferred by the Marshals to the Creas in the manner directed

by the Creas’ counsel, with the exception that should the

defendant have any unpaid balance remaining on any fine ordered

by the Court, the remaining balance of the fine will be deducted

from excess proceeds of the sale and applied to the remaining

balance of the fine.

          14.   Except as set forth in Paragraph 13, the

Government shall not take any action to seize or forfeit the

Scarsdale Road Property.

          15.   Until the Money Judgment is fully paid, the

United States Marshals Service or its designees shall have the

right to enter and inspect the Scarsdale Road, upon 72 hours

advance notice to the Creas’ attorney, in order to ensure
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 10 of 12



compliance with this Order of Settlement.        The Creas shall fully

cooperate with any persons and entities designated by the

Marshals to inspect the Scarsdale Road Property.

           16.   The Creas are barred from asserting, or assisting

others in asserting, any claim against the Government, including

the Department of Justice, the United States Attorney’s Office

for the Southern District of New York, and the United States

Marshals Service, and all employees, officers, and agents of the

Government, in connection with the sale of the Scarsdale Road

Property pursuant to this Order.

           17.   In the event that the defendant’s conviction is

vacated on appeal and the defendant is ultimately acquitted at

trial, or the charges against him are otherwise dismissed, the

United States shall return to the defendant all payments made in

satisfaction on the Money Judgment, via wire transfer based on

wire instructions to be provided by the defendant’s

counsel.   The funds shall be returned promptly following the

defendant’s completion of wire transfer authorization documents

provided by the United States Marshals Service.

           18.   The Court shall retain jurisdiction to enforce

this Order, and to amend it as necessary, pursuant to Rule

32.2(e) of the Federal Rules of Criminal Procedure.
     Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 11 of 12



          19.   The parties agree that this order and the

stipulations herein will not constitute an admission of guilt or

the admission of any facts that may be used to establish guilt,

and the government will not present it as such in any future

proceeding.

          20.   Each party shall bear its own costs and

attorney’s fees.

          21.   The signature page of this Order may be executed

in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the

same instrument. Signature pages may be by email or fax and such

signatures shall be deemed as valid originals.

          22.   Due to the circumstances imposed by the COVID-19

pandemic, to include the difficulty of physically or

electronically accessing documents by certain parties, any party

may verbally attest to their agreement to this Order on the
  Case 7:17-cr-00089-CS Document 1129 Filed 09/09/20 Page 12 of 12



                                                                        i
                                                                        i;

                                                                        i
record at the next court appearance in this matter, and such            I
verbal agrf:!ementwill be deemedbinding.                                I
AGREED
    ANDCONSENTED
              TO:                                                       I
                                                                        i
       AUDREY STRAUSS
       Acting United States Attorney for the
       Southern District of NewYork

By:    l~nOT~110L,
               / lK
                                                  DAT~
                                                      v"J{r/2-oz_b
       Assistant lfoited States Attorney
       One St. Andrew's Plaza
       NewYork, NY10007
       T~l.:   (212) 637-2410
       DEFENDANT
              STEVENL. CRE~

By:     ~ XCr.ea_
       STEVENL.: 'CREA                             DATE /

By:~



By;      ~,;Lo
       z;?i
        NT. DiP ETRO,ESQ.
       15 -chester Avenue
                                                      :&/ois/~c;,
                                                   DATE

       White Plains, NY10601
       914-948-3242
By:    ·~~P4:✓a4-~] .                                 ¢;   2-c;- 2-e·
       ROBERTFRANKLIN;   ESQ.                      DA.E
       2465 Meteer Ave,. Suite 301
       West Palm Beach, FL 33401
       (561) 775-7000
·SOORDERED:
                                                9/9/20

HQNORABLE
       .CATHYSEIBEL                            DATE
UNITED
     STATESDISTRICT XXXX
                  JUDGE
